Citation Nr: 1727252	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Marine Corps from August 1967 to January 1969, with service in Vietnam.  The Veteran received multiple awards and medals including the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois, which denied service connection for hepatitis C.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

The case was previously before the Board in June 2015, at which time the Board remanded the case for a VA examination to determine the etiology of the Veteran's hepatitis C and to obtain relevant medical treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay to the Veteran, another remand is necessary to ensure that due process is followed and that he is afforded every possible consideration.

In June 2015, the Board remanded the claim for service connection for hepatitis C.  The Veteran was afforded a VA examination in November 2015.  The VA examiner opined that it was not likely that the Veteran contracted hepatitis C during immunization via air gun injector.  The examiner opined that it was more likely that the Veteran contracted hepatitis C through other risk factors such as unprotected high-risk sex or intranasal cocaine use.  The examiner did not specify whether it was at least as likely as not that the Veteran contracted hepatitis C through unprotected high-risk sex in-service or after service.  The examiner did not opine as to which of the risk factors most likely contributed to the Veteran's hepatitis C.  In this regard, the Board notes that the examiner reported that the Veteran denied engaging in casual, unprotected sex, IV drugs or street drug use during service.  The Veteran also reportedly stated that he began using marijuana in 2010 and that he tried cocaine a couple of times after he was diagnosed with hepatitis C in 1998.  The examiner also reported however, that a review of the record showed contradictory information concerning the Veteran's history and the examiner questioned the Veteran's statement that his primary risk factor for hepatitis was air gun injections in service.  The examiner noted that at the time of enlistment in July 1967, the Veteran reported that he had gonorrhea in 1965, indicating that the Veteran engaged in high-risk, unprotected sex, and also noted that the Veteran was treated for gonorrhea in March 1968 while in service and that this would indicate that the Veteran did participate in unprotected sex.  The examiner also noted post-service records detailing issues of sexual promiscuity and cocaine use.  

Therefore, a remand is necessary to determine which of the risk factors most likely contributed to the Veteran's hepatitis C.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA addendum opinion from the examiner who conducted the November 2015 VA hepatitis C examination, or if unavailable, from another examiner.  The examiner should review the record, and the review of the claims file should be documented in the report.

The examiner should provide an addendum opinion addressing whether hepatitis C is at least as likely as not related to service.

a. The examiner should discuss whether high-risk sexual activity or intranasal drug use is a more likely risk factor in the development of hepatitis C.

b. The examiner should indicate whether it is possible to determine if hepatitis C was contracted due to high-risk sexual activity in service or after service.

3. Following completion of the requested actions, the claim should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).
 



